Citation Nr: 1038038	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had honorable active military service from July 1982 
to November 1982, and from June 1987 to June 13, 1999.  In a 
November 2003 Administrative Decision, the Department of Veterans 
Affairs (VA) determined that the Veteran's period of service from 
June 9, 1987, to June 13, 1999, is considered honorable for VA 
purposes, but that his service from June 14, 1999, to July 23, 
2003, is a bar to all VA benefits.  The Veteran has not 
challenged the November 2003 decision.

In an August 2004 rating decision, the VA Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania denied service 
connection for bilateral pes planus.  The Veteran appealed that 
decision to the Board of Veterans' Appeals (Board).  Thereafter, 
jurisdiction over the case was transferred to the RO in 
Cleveland, Ohio.

The Veteran testified before the undersigned at a hearing held at 
the Cleveland RO in July 2008.  In October 2008, the Board 
reopened and remanded the claim of service connection for pes 
planus.  The Board also remanded the matter of service connection 
for psychiatric disability other than posttraumatic stress 
disorder (PTSD) (which was also on appeal at the time) for 
further development.  In a June 2010 rating decision, the RO 
granted service connection for psychiatric disability other than 
PTSD.  That matter therefore is no longer before the Board.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the Veteran's entrance into 
service for his honorable periods of service.

2.  The Veteran's bilateral pes planus underwent chronic 
worsening during the Veteran's honorable periods of service which 
was not clearly and unmistakably due to the natural progression 
of the disability.


CONCLUSION OF LAW

Bilateral pes planus was aggravated during an honorable period of 
service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the appellant in his 
appeal; however, given the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.  The Board notes that in March 2009 correspondence, 
the RO notified the Veteran of the information and evidence 
necessary to substantiate the initial rating and effective date 
to be assigned in the event his claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2010).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2010).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C. § 1153; 
38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  
Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).  

Factual background

The service treatment records show that at his June 1982 
enlistment examination, the Veteran was noted to have 
asymptomatic pes planus.  A September 1982 entry noted complaints 
of foot pain since basic training; physical examination disclosed 
tenderness, and he was diagnosed with sore feet.  The report of 
the Veteran's October 1982 discharge examination noted that he 
was seen in the podiatry clinic with a diagnosis of plantar 
fascial strain.  

The reports of December 1982 VA examinations record the Veteran's 
complaints of bilateral foot and arch pain since basic training.  
X-ray studies of the feet were negative for pertinent 
abnormalities.  Physical examination documented flat feet and the 
loss of the arches.  The Veteran was diagnosed as having 
bilateral arch strain and bilateral pes planus.

The service treatment records for the Veteran's second period of 
service show that at his March 1986 entrance examination, the 
Veteran was noted to have moderate pes planus.  A May 1989 entry 
notes complaints of sore arches; he was diagnosed as having pes 
planus.  A 1992 entry notes complaints of bilateral arch pain; he 
was diagnosed with symptomatic pes planus and prescribed arch 
supports. 

Following the Veteran's last period of service, the post-service 
treatment records for 2004 through 2008 show that in February 
2005, he complained of pain in the bottom of both feet extending 
from the heels through the arches.  The Veteran reported that it 
began in service around 1985.  After physical examination and X-
ray studies showing mild pes planus, the clinicians diagnosed 
plantar fasciitis and bilateral pes planus.  Subsequent treatment 
reports document occasional complaints of foot and ankle pain.

During November 2006 testimony before a Decision Review Officer, 
the Veteran testified that he was told during his first period of 
service that his pes planus was severe in nature.  He testified 
that during his second period of service, he was placed on 
profiles for his pes planus, and was issued inserts with no 
relief.  At his July 2008 hearing before the undersigned, the 
Veteran testified that his foot pain worsened in service, and 
that although he was issued a soft shoe profile, he continued to 
wear boots as part of his leadership role. 

The Veteran attended a VA examination in January 2010.  The 
examiner noted the Veteran's history of bilateral foot complaints 
in service.  Physical examination disclosed bilateral flat feet 
with tenderness over the plantar surfaces.  After reviewing the 
claims files, the examiner concluded that the Veteran's bilateral 
pes planus did undergo chronic worsening during his honorable 
periods of service.  He further concluded that the worsening was 
likely just part of the natural progression of the disorder. 

Analysis

The Veteran's bilateral pes planus was noted on the entrance 
examinations for both periods of service, and consequently the 
presumption of sound condition did not attach to his bilateral 
pes planus.  The disorder therefore was not incurred in service.  

With respect to any aggravation in or by service, the service 
entrance examination for the first period of service shows that 
the pes planus was asymptomatic.  Treatment records for that 
period of service document complaints related to the pes planus 
which resulted in the prescribing of alleviatory measures.  When 
examined for entrance into his second period of service, the 
Veteran demonstrated moderate pes planus.  The treatment records 
again documented bilateral foot complaints which resulted in the 
prescribing of arch supports.

In order to determine whether the findings in service 
demonstrated aggravation of pes planus, rather than acute 
exacerbations, the Veteran was provided a VA examination in 
January 2010.  The examiner concluded that the Veteran's pes 
planus did undergo permanent aggravation during both periods of 
honorable service.  This conclusion is supported at the very 
least by the service records showing that the pes planus was 
asymptomatic at the first entrance examination, but that shortly 
after entrance he began experiencing foot pain which required 
alleviatory measures.

In short, the presumption of aggravation attached with respect to 
the pes planus.  In order to rebut this presumption, the evidence 
must clearly and unmistakably show that any increase in severity 
was actually due to the natural progress of the disorder.  The 
January 2010 examiner concluded that this was likely the case for 
the Veteran, but he notably did not indicate whether the evidence 
clearly and unmistakably showed that the worsening was due to 
natural progress.  The Board notes that the RO's instructions to 
the examiner, which were based on the Board's October 2008 
remand, made it very clear to the examiner what level of 
probability was being requested with respect to any opinion 
concerning natural progress.  

The January 2010 examiner indicated only that it was likely the 
increase in severity was due to natural progress, without 
providing any indication as to how strong a likelihood was meant 
by the opinion.  Given, however, that the examiner did not 
indicate or even suggest that the increase in severity was 
clearly and unmistakably due to the natural progress of the 
disorder, and as there is otherwise no competent evidence 
otherwise suggesting the same, the Board finds that the evidence 
does not establish with the requisite degree of probability that 
the aggravation in service was in fact due to natural progress.

In sum, the evidence shows that the Veteran's bilateral pes 
planus pre-existed the Veteran's first period of service but was 
aggravated during that period of service (and also during the 
honorable portion of his second period of service), and that the 
increase in severity during the honorable periods of service was 
not due to the natural progress of the disorder.

Accordingly, the Board finds that the Veteran's bilateral pes 
planus was aggravated during his honorable periods of service.  
Service connection therefore is warranted.  38 C.F.R. § 3.102 
(2010).


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.






____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


